Citation Nr: 0837993	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  07-11 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for post-traumatic stress 
disorder (PTSD) from June 2, 2004?

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders. 


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to January 
1972.

This case comes to the Board of Veterans' Appeals on appeal 
from May and December 2006 rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.  The veteran's claim of entitlement to 
service connection for PTSD was granted in May 2006 and a 30 
percent evaluation was assigned.  The veteran's claim for 
entitlement to individual unemployability was denied in the 
December 2006 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 2008, the Board received pertinent evidence from 
the appellant without a waiver allowing the undersigned to 
first consider that evidence before the RO had an opportunity 
to do so.  Hence, further development is required.  38 C.F.R. 
§ 20.1304 (2008).  Notably, however, even if the appellant 
had offered a waiver, further development is required since 
he is receiving Social Security Administration (SSA) 
benefits, and only his SSA administrative decision is 
contained in the claims file.  Accordingly, further 
development to secure all records from the Social Security 
Administration is required.  

The Board further finds that VA has not fulfilled its duty to 
assist and new VA examinations are needed to determine the 
extent of the veteran's disabilities.  In this respect, 
during a May 2006 VA examination the appellant reported 
seeing a private psychiatrist every three months for his post 
traumatic stress disorder in Goldsboro, North Carolina.  
Unfortunately, the records of the private provider have yet 
to be secured.  Hence, further development is in order.  

Finally, in view of the decision of the Social Security 
Administration to grant disability benefits to the appellant, 
the prudent course of action on remand is to afford the 
veteran a social and industrial survey and new examinations 
to ascertain the impact of his service-connected disabilities 
on his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran, 
provide him with a Form 21-4142 
(Authorization and Consent to Release 
Information), and request that he identify 
any and all records, which have not been 
previously submitted, which would document 
any treatment for PTSD and/or diabetes, or 
which would support entitlement to 
individual unemployability.  The veteran 
should be invited to provide either 1) all 
the records from Goldsboro Psychiatric 
Clinic; or, 2) a signed authorization form 
for VA to obtain these records on his 
behalf.  The RO should then take 
appropriate action to secure any records 
which have not been previously secured for 
inclusion in the claims file.  All attempts 
to secure this evidence must be documented 
in the claims file.

2.  The RO must contact Social Security 
Administration  and request copies of all 
records used in determining the veteran's 
entitlement to disability benefits.  If the 
RO cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in writing 
why further attempts to locate or obtain 
any government records would be futile. The 
RO must then: (a) notify the claimant of 
the specific records that it is unable to 
obtain; (b) explain the efforts VA has made 
to obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims.  The claimant must 
then be given an opportunity to respond.

3.  The RO should then schedule the veteran 
for a social and industrial survey in order 
to identify the degree of social and 
occupational impairment attributable to his 
service-connected disabilities.

4.  After completion of all of the 
foregoing the RO should schedule the 
veteran for examinations with a 
psychiatrist and an endocrinologist to 
evaluate his service connected disorders.  
The claims folder is to be provided to the 
physicians for review in conjunction with 
the examinations, to include newly 
obtained medical records, the social and 
industrial survey, and SSA records.  All 
indicated tests and studies deemed 
appropriate by the physicians should be 
accomplished and all clinical findings 
should be reported in detail.  Thereafter, 
the physicians are asked to opine as to 
what extent, if any, the veteran's current 
service-connected disabilities render him 
unemployable.  If the physicians find that 
non-service-connected disabilities 
contribute to unemployability, the 
examiner should so state and offer an 
opinion as to what percentage of the 
veteran's unemployability is attributable 
to his service-connected disabilities and 
what percentage is due to his non-service-
connected disabilities.  A complete 
rationale explaining the reasons for these 
opinions offered must be provided.  If an 
opinion cannot be reached without resort 
to speculation, then the physicians must 
so state and explain why he or she cannot 
reach an opinion without speculation.

5.  The RO is to advise the veteran that 
it is his responsibility to report for any 
ordered VA examinations, to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
VA examinations without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
ordered examinations, documentation should 
be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address prior to the date 
of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6.  Thereafter, the RO should readjudicate 
the claims of what evaluation is warranted 
for PTSD from June 2, 2004 and entitlement 
to a total disability evaluation based on 
individual unemployability due to service 
connected disorders.  If one or more of 
the claims are denied, a supplemental 
statement of the case must be issued, and 
the appellant offered an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

